IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keith J. Canfield,                              :
                      Petitioner                :
                                                :
               v.                               : No. 585 M.D. 2016
                                                : Submitted: June 9, 2017
Pennsylvania Department of                      :
Corrections,                                    :
                 Respondent                     :




BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                               FILED: August 11, 2017


                This matter is a pro se mandamus petition for review filed in our
original jurisdiction by Keith J. Canfield (Petitioner), an inmate currently
incarcerated at the State Correctional Institution-Dallas. Petitioner seeks an order
compelling the Pennsylvania Department of Corrections (DOC) to credit 581 days
against a two-to-ten year prison sentence. DOC has filed a preliminary objection
in the nature of a demurrer to the petition for review. 1 For the reasons set forth
below, we sustain DOC’s demurrer and dismiss the petition for review.
1
  In ruling on a demurrer, this Court must accept as true all well-pleaded allegations of material
facts in the petition for review, as well as all of the inferences reasonably deducible from those
facts. Black v. Pennsylvania Department of Corrections, 889 A.2d 672, 675 n.5 (Pa. Cmwlth.
2005). The Court, however, is not required to accept as true conclusions of law, unwarranted
(Footnote continued on next page…)
              On March 19, 2003, Petitioner was sentenced by the Court of
Common Pleas of Susquehanna County (trial court) on a conviction for burglary to
a term of incarceration of “not less than two (2) years and not more than ten (10)
years, with credit for time served as allowed by law.”           (Petition for Review ¶2 &
Exhibit A.)     On April 30, 2003, Petitioner received a DC-16E Sentence Status
Summary form from DOC stating that his maximum sentence date under that
sentence was May 21, 2010. (Petition for Review ¶3 & Exhibit B.) On May 22,
2003, Petitioner received a new DC-16E Sentence Status Summary form from
DOC stating that his maximum sentence date under that sentence was December
14, 2011. (Petition for Review ¶4 & Exhibit C.)2
              Petitioner asserts in his petition for review that the May 22, 2003
change in his maximum sentence date violated the trial court’s sentencing order
because the April 30, 2003 Sentence Status Summary gave him credit for 730 days
served prior to his March 19, 2003 sentence and the May 22, 2003 Sentence Status
Summary gave him credit for only 149 days, and seeks an order requiring DOC to
reinstate the credit removed in the May 22, 2003 Sentence Status Summary.
(Petition for Review ¶¶3-9.) Petitioner, however, does not aver in his petition for
review how much time he served or was incarcerated prior to his March 19, 2003
sentencing on the burglary conviction. A certified trial court record attached by
Petitioner to the petition for review states that Petitioner was released on his own

(continued…)
factual inferences, argumentative allegations, or expressions of opinion.      Dodgson v.
Pennsylvania Department of Corrections, 922 A.2d 1023, 1027-28 (Pa. Cmwlth. 2007).
2
 Although Petitioner’s maximum dates in the DC-16E Sentence Status Summary forms at issue
here have long since passed, Petitioner apparently has been paroled, convicted of other offenses
and reincarcerated, resulting in an extension of the maximum date to January 19, 2019. (Exhibit
A to Petitioner’s Brief.)


                                               2
recognizance when he was arrested in 1999 and that he was held in jail for only a
period of 149 days in 2000 prior to his March 19, 2003 sentencing. (Petition for
Review Exhibit D.)
             DOC argues that Petitioner has no cause of action for mandamus
because his allegations do not show any improper calculation of his sentence. We
agree.
             Mandamus is an extraordinary remedy used to compel the
performance of a ministerial act or mandatory duty. McCray v. Pennsylvania
Department of Corrections, 872 A.2d 1127, 1131 (Pa. 2005); Black v.
Pennsylvania Department of Corrections, 889 A.2d 672, 674 n.3 (Pa. Cmwlth.
2005). It is well established that mandamus is available only where the plaintiff or
petitioner has a clear legal right to the relief requested, the defendant or respondent
has a corresponding duty to perform the requested act, and there is no other
appropriate and adequate remedy.          McCray, 872 A.2d at 1131; Hoyt v.
Pennsylvania Department of Corrections, 79 A.3d 741, 742 (Pa. Cmwlth. 2013);
Black, 889 A.2d at 674 n.3; Saunders v. Department of Corrections, 749 A.2d 553,
556 (Pa. Cmwlth. 2000).
             Mandamus is an appropriate remedy to correct an error in DOC’s
computation of maximum and minimum dates of confinement where the
sentencing order clearly gives the inmate credit for the time period in question and
DOC’s computation does not comply with that credit. Oakman v. Pennsylvania
Department of Corrections, 903 A.2d 106, 108-09 (Pa. Cmwlth. 2006); Black, 889
A.2d at 677; Saunders, 749 A.2d at 556. It cannot be used to challenge DOC’s
failure to give credit where the sentencing order is either ambiguous or does not
provide the credit at issue. McCray, 872 A.2d at 1132-33; Hoyt, 79 A.3d at 742-


                                          3
43; Black, 889 A.2d at 677; Saunders, 749 A.2d at 556. The requirements for
mandamus cannot be satisfied in those circumstances because there is no clear
right to relief and because the inmate has an adequate and more appropriate
alternative remedy of seeking modification or clarification of the sentence in the
trial court. McCray, 872 A.2d at 1132-33; Hoyt, 79 A.3d at 742-43; Black, 889
A.2d at 677; Saunders, 749 A.2d at 556.
             Petitioner’s averments here do not satisfy the requirements for
mandamus. The only alleged error in DOC’s sentence calculation is that it gave
Petitioner 149 days for time served rather than 730 days. The March 19, 2003
sentencing order did not provide that Petitioner was to receive credit for 730 days
or any other specific number of days against his sentence. Rather, the trial court
ordered that Petitioner receive “credit for time served.” (Petition for Review
Exhibit A.) Nothing in the petition for review supports a conclusion that DOC’s
May 22, 2003 calculation failed to give Petitioner full credit for all time served.
The documentation attached to the petition for review shows that Petitioner was
held in jail for a total of 149 days prior to the March 19, 2003 sentence and
Petitioner does not dispute that DOC gave him credit for that period of
incarceration. Petitioner does not set forth anywhere in the petition for review any
other periods of time that he was held prior to the March 19, 2003 sentencing.
             Accordingly, we sustain DOC’s preliminary objection and dismiss the
petition for review.


                                      ____________________________________
                                      JAMES GARDNER COLINS, Senior Judge




                                          4
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keith J. Canfield,                      :
                     Petitioner         :
                                        :
             v.                         : No. 585 M.D. 2016
                                        :
Pennsylvania Department of              :
Corrections,                            :
                 Respondent             :


                                   ORDER


             AND NOW, this 11th day of August, 2017, the preliminary objection
in the nature of a demurrer filed by the Pennsylvania Department of Corrections is
SUSTAINED, and the petition for review filed by Keith J. Canfield is
DISMISSED.




                                     ____________________________________
                                     JAMES GARDNER COLINS, Senior Judge